SOMERVILLE, J.
The bill of complaint does not show that appellant has or claims any interest whatever in the mortgaged property in suit, and the demurrer for misjoinder should have been sustained.
The theory of appellees seems to be that the allegation that the crops mortgaged were raised on lands owned by her and the mortgagor is sufficient to show some ciaim by or interest in her. It is true that knowledge by purchaser of such crops that they were raised on the lands of another is constructive notice of the existence of a landlord’s lien for unpaid rent; but that is a mere question of notice and diligence. Certainly the facts stated cannot alone support a suit against such third party as the claimant or owner of an interest in the crops. For that purpose the interest should be plainly shown by appropriate averment.
■ It is tó be observed, however, that, even if a landlord’s lien for unpaid rent might be inferred in favor of appellant, her claim would be hostile and superior to the mortgage of complainants and could not be affected by a decree in this proceeding, and hence her joinder herein would still be both unnecessary and improper. — Bolling v. Pace, 99 Ala. 607, 12 South. 796; Mut. B. & L. Ass’n v. Wyeth, 105 Ala.639, 644, 17 South. 45; Freeman v. Stewart, 119 Ala. 158, 164, 24 South. 31; Eq. Mortgage Co. v. Finley, 133 Ala. 575, 31 South. 985; Davis v. Taylor-Lowenstein Co., 158 Ala. 227, 47 South. 653.
The bill cannot be regarded as one to redeem from appellant as a lienholder, for there is neither allegation nor prayer looking to such relief, and, indeed, in that aspect it would be very clearly multifarious as joining wholly distinct and unrelated matters.
*171The decree of the chancellor will be reversed, and a decree will be here rendered sustaining appellant’s demurrer to the bill.
Reversed and rendered.
Dowdell, O. J., and McClellan- and Sayre, JJ., concur.